Citation Nr: 0718242	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a retroactive award of Dependency and 
Indemnity Compensation (DIC) for the period from June 1945 to 
August 1973, for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from June 1943 to June 1945; 
he was killed while on active duty.  The appellant is his 
son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) determination 
of May 2004, which denied the appellant's claim for accrued 
benefits.  In November 2006, the appellant appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDINGS OF FACT

1.  Entitlement to an earlier effective date for DIC was 
denied in final decisions entered prior to the surviving 
spouse's death in November 2003.

2.  The appellant, who is the adult son of the veteran and 
the surviving spouse, does not have standing to pursue a 
claim for an earlier effective date based on clear and 
unmistakable error (CUE).  


CONCLUSION OF LAW

There is no legal basis for the assignment of a retroactive 
award of Dependency and Indemnity Compensation (DIC) for the 
period from June 1945 to August 1973, for accrued benefits 
purposes.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.114, 3.400, 3.1000 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the decision rests on 
the interpretation of the law, and the VCAA is inapplicable.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  Additionally, there is 
no reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim.  See Wensch v. 
Principi, 15 Vet App 362 (2001).  

The veteran, who is the appellant's father, was killed during 
World War II, in June 1945.  His widow, the appellant's 
mother, began receiving DIC benefits effective in June 1945.  
In July 1948, she married J, and her DIC was terminated 
effective the date of the marriage.  However, in September 
1948, she obtained an annulment of that marriage, on the 
grounds that her presumed husband, J, was already married, to 
G, at the time he married her, the widow.  The RO's 
development included a field examination, which, among other 
things, included J's affidavit that he had married G in 
August 1947; the widow in July 1948; and B in December 1948; 
and G's affidavit that she was divorced from he veteran in 
February 1949.  After this development, the widow's DIC was 
restored, on the basis that her marriage to J in July 1948 
had not been valid, as he was married at the time, effective 
in September 1948.

In October 1949, she notified VA that she had again married J 
in September 1949.  Again, she later obtained an annulment of 
her second marriage to J, because, again, she learned that he 
was already married at the time he married her, this time to 
B.  Her annulment in March 1950 was based on the fact that J 
was married to another woman at the time of the September 
1949 marriage to the widow.  Another field examination was 
conducted, during the course of which the VA realized that 
although J had married B in December 1948, he was not 
divorced from his first wife, G, until February 1949.  
Therefore, the marriage to B was void, and it was concluded 
that there was no impediment to the marriage between the 
widow and J when they married in September 1949, and 
therefore, the annulment was not acceptable.  Therefore, her 
request for reinstatement of DIC was denied.  

She continued to raise her claim for DIC, and, in March 1963, 
the Board entered a decision on the issue.  The Board found 
that the December 1948 marriage to B was void; that there was 
no impediment to the marriage between J and the widow in 
September 1949, and, consequently, the marriage was not void.  
The Board also found that the annulment in March 1950 was 
obtained through "fraud," but explained that this was 
constructive fraud, meaning that the widow did not realize 
that the basis for the annulment was false.  

At this time, there was no allegation or evidence in the file 
suggesting that J had entered into a second valid marriage to 
B at the time he married the veteran's widow in September 
1949.  In their depositions and other statements, neither the 
widow nor J alleged that there had been a valid marriage to B 
after his divorce from G, but before his marriage to the 
widow.  

Nevertheless, later, that indeed turned out to be the case.  
In June 1973, the RO was provided with a copy of a marriage 
license showing that J had married B in June 1949, after his 
divorce from G, but before his marriage to the veteran's 
widow.  This rendered her second marriage to J, in September 
1949, invalid.  Accordingly, she was awarded DIC benefits as 
the surviving spouse of the veteran, effective in June 1973, 
when this evidence was received, and which continued until 
her death in November 2003.  She appealed the effective date 
of the award, and the Board, in a November 1975 decision, 
denied an earlier effective date.

After her death, in December 2003, the appellant, who is the 
son of the veteran and his surviving spouse, filed a claim 
for accrued benefits.  He contends that the VA illegally 
terminated his mother's DIC benefits after her invalid second 
"marriage" to J, and that, therefore, all benefits she is 
owed from the time of the veteran's death, in June 1945, to 
the time DIC was reinstated in June 1973, should be paid to 
him.  

Accrued benefits are benefits to which a payee was entitled 
at his or her death, based on evidence on file at the date of 
death, and due and unpaid, and may be paid to certain 
survivors, as provided by law.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.1000 (2006).  For a claimant to 
prevail on an accrued benefits claim, the record must show 
that (i) the appellant has standing to file a claim for 
accrued benefits, (ii) the payee had a claim pending at the 
time of death, (iii) the payee would have prevailed on the 
claim if he or she had not died; and (iv) the claim for 
accrued benefits was filed within one year of the payee's 
death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 
3.1000 (2006); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Survivors eligible are as follows:  surviving spouse, 
children, and dependent parents.  In all other cases, only so 
much of the accrued benefit may be paid as may be necessary 
to reimburse the person who bore the expense of last sickness 
or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, 
the appellant, although he is the son of the payee and the 
veteran, does not meet the definition of "child."  The 
appellant was born in 1944, and for an individual of his age 
to meet the definition of "child," he must have become 
permanently incapable of self-support prior to reaching his 
18th birthday.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57, 
3.1000(d)(2).  Inasmuch as he states that he is a Vietnam 
veteran, this is unlikely.  Otherwise, he could only 
potentially be entitled to so much of the accrued benefit as 
necessary to reimburse any expenses he bore in the last 
sickness or burial.

Moreover, even if he met the above criteria, there was no 
claim pending at the time of his mother's death.  In this 
regard, in March 1987, the appellant claimed, on his mother's 
behalf, that the 1950 VA decision denying her DIC was 
erroneous.  He was informed, in March 1987, that in November 
1975, the Board had decided the issue of retroactive 
entitlement to benefits for his mother, and that that 
decision was final in the absence of new evidence not 
previously considered, or an error of fact in the decision by 
the Board.  He was told that his arguments reflected a 
difference of opinion with the outcome of the Board decision, 
and could not be a basis for reconsideration.  No further 
mention of this issue was made during the lifetime of the 
appellant's mother.  

The basis for the appellant's claim is that the prior final 
decisions denying the benefit were "illegal."  The only 
basis for an effective date earlier than the date of a claim 
which has been previously finally denied is on the basis of 
clear and unmistakable error (CUE).  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  However, accrued 
benefits claims are by their nature derivative.  The Federal 
Circuit has made clear that a survivor has no standing to 
request review of a decision affecting the disability 
benefits of a veteran on the ground of CUE, as the survivor 
was not the disability benefits claimant.  See Haines v. 
West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 
1016, 119 S.Ct. 1249, 143 L. Ed. 2d 347 (1999). The appellant 
is therefore without standing to raise the matter of CUE with 
regard to the prior decisions denying his mother's claims for 
DIC during the period from September 1949 to June 1973.  

Unfortunately, there is no basis under which the appellant's 
claim can be allowed.  The Board is bound by the law, and is 
unable to provide a legal remedy in this case.  Federal laws 
authorizing monetary benefits are enacted by Congress, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  Since the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to a retroactive award of DIC for the period from 
June 1945 to August 1973, for accrued benefits purposes, is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


